Citation Nr: 1721301	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-14 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right knee patellectomy with mild degenerative changes and meniscal tear (hereinafter a right knee disability).

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to a service-connected right knee disability (hereinafter a lumbar spine disorder).

3.  Entitlement to service connection for left foot gout, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran initially requested a Board hearing before a Veterans Law Judge in his March 2009 substantive appeal, VA Form 9.  However, in August 2010, the Veteran contacted the RO and withdrew his request for a Board hearing at that time.  In light of this withdrawal, the Board will proceed to adjudication of the appeal at this time without the benefit of a hearing.

This case was last before the Board in February 2013, when the above issues were remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2013 remand, the Board directed the RO to schedule the Veteran for a VA examination to determine the current severity of his right knee disability, as well as the etiology of his lumbar spine and left foot gout disorders.  In December 2015, the RO requested for the Veteran to be scheduled for a VA examination of 

those disabilities; however, the Veteran contacted the RO and requested to cancel that examination. 

Subsequent to the Veteran's request to cancel the VA examination, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App 158 (2016).  Thus, the Veteran's last September 2006 VA examination of his right knee disability is now inadequate, as it does not include the range of motion testing results required by Correia.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that the Veteran should be given another opportunity to be scheduled for a new VA examination of his right knee disability that is compliant with Correia.  

Furthermore, the Veteran has contended that his lumbar spine and left foot gout disorders are secondary to his right knee disability.  Thus, because the Veteran will be given another opportunity to be scheduled for a VA examination of his right knee disability, he should also be given another opportunity to be scheduled for examinations of his lumbar spine and left foot gout disorders.  

Additionally, at the last VA examination of the Veteran's lumbar spine and left foot gout disorders in September 2006, the VA examiner opined that his lumbar spine and left foot gout disorders were less likely as not caused by his right knee disability.  However, the VA examiner did not provide an opinion regarding whether either of these disorders were aggravated by the Veteran's right knee disability; thus, the September 2006 opinion is inadequate, and a remand is necessary in order to obtain an addendum opinion that addresses this issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 
815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Rockford and Madison VA Medical Centers, or any other medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail. 

Full range of motion testing must be performed where possible.  The examiner should test the range of motion of the right knee for pain in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also provide an opinion as to the range of motion for pain throughout the appeal period of the right knee in active motion, passive motion, weightbearing, and in non-weightbearing.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Attempt to schedule the Veteran for a VA examination to determine whether his lumbar spine disorder is related to military service or the Veteran's service-connected right knee disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  If the Veteran does not show for his scheduled examination, the VA examiner must still provide the following opinions: 

The examiner should opine whether the Veteran's lumbar spine disorder at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service.  

Then, the examiner should also opine whether his lumbar spine disorder is at least as likely as not (a) caused by, or (b) aggravated (i.e. permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected right knee disability.  

If aggravation of the Veteran's lumbar spine disorder by his right knee disability is found, the examiner must attempt to establish a baseline of severity of his lumbar spine disorder prior to aggravation by the service-connected right knee disability.

The examiner should also discuss the Veteran's lay statements, and any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Attempt to schedule the Veteran for a VA examination to determine whether his left foot gout is related to military service or the Veteran's service-connected right knee disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  If the Veteran does not show for his scheduled examination, the VA examiner must still provide the following opinions: 

The examiner should opine whether the Veteran's left foot gout at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service.  

Then, the examiner should also opine whether his left foot gout is at least as likely as not (a) caused by, or (b) aggravated (i.e. permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected right knee disability.  

If aggravation of the Veteran's left foot gout by his right knee disability is found, the examiner must attempt to establish a baseline of severity of his left foot gout prior to aggravation by the service-connected right knee disability.

The examiner should also discuss the Veteran's lay statements, and any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for VA examinations without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of an increased evaluation of his right knee disability and entitlement to service connection for his lumbar spine and left foot gout disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




